DETAILED ACTION
This is in response to amendment filed on November 17, 2021. Claims 1-30 are pending. 
Information Disclosure Statement
The references listed in the IDSs filed on November 17 and November 18, 2021 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on November 17, 2021.
Regarding independent claims 1, 11 and 21, the closest art, Lohman et al. (US 6,112,198) disclose receiving a join query comprising a join condition (Loin query of Fig.4 and col. 3, lines 1-57 and col.5, line 61 to col.6, line 61, Lohman, i.e., join query execution plan having joined tables with parallel condition requires two phases) and an indication of a first relation and a second relation to be joined (col. 3, lines 1-57 and col.5, line 61 to col.6, line 61 and col.7, lines 1-55, Lohman, i.e., joining set of inner and outer relations).  Japtap et al. (US 20140280023 A1) discloses determining an actual size of the second relation (¶[0005] and [0050] Jagtap, i.e., distribution’s performance of the parallelized join using the estimates of considering tables size) and determining whether to distribute the first and second relation using a broadcast join based at least in part on the actual size of the relation (¶[0050], [0053] and [0057], Jagtap); setting a communication link (¶[0053] and [0050] Jagtap , i.e., communication path between operations) between the first relation and at least one probe operator of the join query (¶[0050], [0053] and [0057], Jagtap); to a synchronous state duplicating the second relation to the at least one probe (¶[0050]-[0051], Jagtap, i.e., parallel execution receive an entire copy “duplicating “of T.sub1 and portion of T.sub.2), wherein the determining is based at least in part on the actual size of the second relation (¶[0005] and [0050] Jagtap). Olston (US 20110252427 A1) discloses setting communication path between join relation operations in synchronous state (¶[0043]-[0044] and [0059], Olston). Dageville et al. (US 20030065688 A1) discloses wherein processing of the second relation (¶[0035], Dageville, i.e., processing of phases of operator and wherein the “later probe phrase” corresponding to the claimed “second relation”, a local data of the first table is forwarded to a local instance of a probe operator for performing the join query (¶[0035], Dageville, i.e., outside process sending a message to operator). However, the prior art fails to disclose or suggest the claimed provision “separating a join operation into a build operation and a probe operation; determining a distribution method to distribute at least one of a first relation and a second relation to the probe operation based at least in part on an actual size of the second relation; and performing the probe operation on the first relation and the second relation” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Kavulya et al. (US 20170185648 A1) disclose optimizing skewed joins in big data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                                                                                                                                                                                                                
November 30, 2021